Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.217 Filed 09/11/20 Page 1 of 36

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

SHEFA, LLC and
SIDNEY ELHADAD,

Plaintiffs, Case No. 2:20-cv-11038-TGB-EAS
Vv Honorable Terrence G, Berg

Magistrate Judge Elizabeth Stafford

CITY OF SOUTHFIELD,
SOUTHFIELD DOWNTOWN
DEVELOPMENT AUTHORITY,

AL ACEVES, PLUNKETT COONEY,
P.C., DOUGLAS C. BERNSTEIN, and
PATRICK LANNEN,

Defendants.

WOOD, KULL, HERSCHFUS, PLUNKETT COONEY

OBEE & KULL, P.C. Michael P. Ashcraft, Jr. (P46154)
Brian H. Herschfus (P41567) Attorneys for Defendants Plunkett
Attorneys for Plaintiffs Cooney, P.C., Douglas C. Bernstein,

37000 Grand River Ave., Ste. 290 and Patrick Lannen
Farmington Hills, MI 48335-2881 38505 Woodward Ave., Ste. 100

(248) 476-2000 Bloomfield Hills, MI 48304
bhh@woodkull.com (248) 592-8217

mashcraft@plunkettcooney.com
SEWARD HENDERSON, PLLC LENNON LAW PLLC

T. Joseph Seward (P45095) Edward G. Lennon (P42278)
Kail M.L. Henderson (P76479) Attorney for Defendants Plunkett
David D. Burress (P77525) Cooney, P.C., Douglas C. Bernstein,

Attorneys for Defendants Al Aceves, and Patrick Lannen

City of Southfield and Southfield 355 S. Old Woodward Ave., Ste. 100
Downtown Development Authority Birmingham, MI 48009

210 E. 3 St., Ste. 212 (248) 723-1276

Royal Oak, MI 48067 elennon@lennonlawplic.com

(248) 733-3580

jseward@sewardhenderson.com
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.218 Filed 09/11/20 Page 2 of 36

khenderson@sewardhenderson.com
dburress@sewardhenderson.com

 

DEFENDANTS PLUNKETT COONEY P.C., DOUGLAS C.
BERNSTEIN AND PATRICK LANNEN’S MOTION TO DISMISS
PURSUANT TO FED. R, CIV. P. 12(b)(6)

Defendants Plunkett Cooney P.C., Douglas C. Bernstein and Patrick
Lannen, by and through their attorneys, Lennon Law PLLC, pursuant to Fed.
R. Civ. P. 12(b)(6), hereby move to dismiss all claims asserted against them
with prejudice. Prior to filing this motion, via letter dated September 4,
2020, undersigned counsel for these Defendants sought concurrence in this
motion from counsel for Plaintiffs, explaining in detail why Plaintiffs’

claims lack merit. Plaintiffs’ counsel has not responded to undersigned

counsel’s September 4, 2020 letter.
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.219 Filed 09/11/20 Page 3 of 36

Wherefore, for the reasons set forth in the attached brief, Defendants

Plunkett Cooney P.C., Douglas C. Bernstein and Patrick Lannen request that

this Court grant their motion to dismiss, and that this Court dismiss all

claims against them with prejudice.

Dated: September |1, 2020

Respectfully submitted,
LENNON LAW PLLC

/s/Edward G. Lennon

Edward G. Lennon (P42278)
Attorney for Defendants
Plunkett Cooney, P.C., Douglas
C. Bernstein, & Patrick Lannen
355 $. Old Woodward, Ste. 100
Birmingham, MI 48009

(248) 723-1276
elennon@lennonlawpllc.com
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.220 Filed 09/11/20 Page 4 of 36

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

SHEFA, LLC and
SIDNEY ELHADAD,

Plaintiffs, Case No. 2:20-cv-11038-TGB-EAS
Vv Honorable Terrence G. Berg

Magistrate Judge Elizabeth Stafford

CITY OF SOUTHFIELD,
SOUTHFIELD DOWNTOWN
DEVELOPMENT AUTHORITY,

AL ACEVES, PLUNKETT COONEY,
P.C., DOUGLAS C. BERNSTEIN, and
PATRICK LANNEN,

Defendants.

WOOD, KULL, HERSCHFUS, PLUNKETT COONEY

OBEE & KULL, P.C. Michael P. Ashcraft, Jr. (P46154)
Brian H. Herschfus (P41567) Attorneys for Defendants Plunkett
Attorneys for Plaintiffs Cooney, P.C., Douglas C. Bernstein,

37000 Grand River Ave., Ste. 290 and Patrick Lannen
Farmington Hills, MI 48335-2881 38505 Woodward Ave., Ste. 100

(248) 476-2000 Bloomfield Hills, MI 48304
bhh@woodkuil.com (248) 592-8217

mashcraft@plunkettcooney.com

SEWARD HENDERSON, PLLC LENNON LAW PLLC

T. Joseph Seward (P45095) Edward G. Lennon (P42278)
Kail M.L. Henderson (P76479) Attorney for Defendants Plunkett
David D. Burress (P77525) Cooney, P.C., Douglas C. Bernstein,

Attorneys for Defendants Al Aceves, and Patrick Lannen

City of Southfield and Southfield 355 S. Old Woodward Ave., Ste. 100
Downtown Development Authority Birmingham, MI 48009

210 E. 3™ St., Ste. 212 (248) 723-1276

Royal Oak, MI 48067 elennon@lennonlawplic.com

(248) 733-3580

jseward@sewardhenderson.com

khenderson@sewardhenderson.com
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.221 Filed 09/11/20 Page 5 of 36

dburress@sewardhenderson.com
/

BRIEF IN SUPPORT OF DEFENDANTS PLUNKETT COONEY P.C..
DOUGLAS C. BERNSTEIN AND PATRICK LANNEN’S MOTION
TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.222 Filed 09/11/20 Page 6 of 36

 

TABLE OF CONTENTS
Statement of Issues Presented...........cc.ccccsececececececnecececevceceaeucevavans ili
Controlling Authority...............cccccceeecceuscsccasececenscusersaeeneucessuvess Vv
INTRODUCTION............. die beat e nc eee cece eneaenageceaeessceneuaaues ceva e eee eeee l
STATEMENT OF FACTUAL ALLEGATIONS....... 0c. cccccccecececseeeseeees 1
I, The parties and the subject property...............c.ccccceeceveececeeuesees ]
Il.  Shefa’s Bankruptcy.............cccccccccssescccsecencececueees fe ence cup eneens 2
HE. The State Court case........... 0... ccc cccecsecesseesescnseeseseuceuaececueeres 4
ARGUMENT.............ccececeaeaees Fie denen neec cece ee teeeseeegnacsorssesensenearers 4
I. The claims against Plunkett Cooney.................cccccceceececeecesanses 4

IJ. Plaintiffs have failed to sufficiently plead any of their claims...........6
Ill. Plaintiffs claims are barred under the principles of res judicata........8

IV. Plaintiffs have failed to plead any facts supporting a claim under 42
U.S.C. 1985 (3). Counts II] and VI should be dismissed............... 11

V. Plunkett Cooney cannot be held liable under 42 USC 1983 because it
is not a state actor. Additionally, Plaintiffs have not alleged any
individual acts by Bernstein or Lannen. Counts IV, XIV and XV
Should be dismissed...............ccccccccscecsecececcstceveveveveuecseccess 13

A. Plunkett Cooney is not a state actor that may be held liable
under 42 U.S.C, 1983.0... ccccecccvecacecneceueecceneeeecucteeeeuceeanan 13

B. Plaintiffs have not alleged any individual acts by Bernstein or
Lannen.............c.ee eee Sas cenncceenaeeneseeereesenscadceeensrsnesseeassuces 17
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.223 Filed 09/11/20 Page 7 of 36

VI. There exists no recognized cause of action under Michigan law for
conspiracy to interfere with livelihood. Count V should be
CismMissed.... 02... cceeeeecceeceaeeeeeccueecueceuecsaeesaeseaecscesearcencces 18

VII. Counts V and VII fail because the Complaint fails to allege the
necessary elements of a conspiracy..............ccccceseccescucesceceeeces 18

VILL. Plunkett Cooney cannot be held liable for concert of action, defeating
Count VIII, because the complaint fails to allege that all defendants
acted tortiously pursuant to a common design, and because Plaintiffs
have failed to plead a valid underlying tort claim....................... 20

IX. Plaintiffs’ claim for malicious prosecution fails because Plaintiffs
have failed to plead Plunkett Cooney acted with malice or they
incurred a special injury. Count IX should be dismissed.............. 20

X. Plaintiffs’ claim under 28 U.S.C. 1927 fails as a matter of law. Count
Should be dismissed................cc.cecccceaecceseuccuscerececccecceccecs 22

CONCLUSION. ..0.. 0.0. ecceeecccecesceseunescsaneseeatecsuanesecertesererececess 23
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.224 Filed 09/11/20 Page 8 of 36

STATEMENT OF ISSUES PRESENTED

1. Where Plaintiffs’ complaint fails to allege any act or omission on
the part of these Defendants, have Plaintiffs failed to state a claim
upon which relief can be granted?

2. Because the entity Plaintiff's request for sanctions against these
Defendants was denied in an underlying case, are Plaintiffs’ claims
barred under the principles of res judicata?

3. Because they are not state actors, can these Defendants be held
liable under 42 U.S.C. 1983?

4. Can these individual Defendants be held liable under 42 U.S.C.
1983 where Plaintiffs have failed to allege individual acts on the
part of these individual Defendants?

5. Is there a cognizable claim under Michigan law for conspiracy to
interfere with livelihood?

6. Have Plaintiffs failed to allege the necessary elements of a
conspiracy?

7. Have Plaintiffs failed to allege the necessary elements of concert of
action?

8. Have Plaintiffs failed to allege the necessary elements of malicious

prosecution?
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.225 Filed 09/11/20 Page 9 of 36

9, May Plaintiffs recover in this action sanctions under 28 U.S.C.
1927 for based on these Defendants’ lawyering in underlying

matters?
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.226 Filed 09/11/20 Page 10 of 36

 

CONTROLLING AUTHORITY
CASE LAW
Abel v Eli Lilly & Co., 418 Mich 311, 338; 343 NW2d 164 (1984)........., 20

Adickes v. S. H. Kress & Co., 398 U.S. 144, 170, 26 L. Ed. 2d 142, 90 S. Ct.
1598 (1970)... .eeceeeesccesseecessseceneescaeeseseseussessssseetesseeesecereecece 15

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868
(2009)... eececcsecsserensesceseseneeseseeeesseasteeseseesstuessetteeetetecce 6

Ashland, Inc. v. Oppenheimer & Co., 648 F.3d 461, 467 (6th Cir, 2011)...9

Barnard v Hartman, 130 Mich. App. 692, 694-695; 344 N.W.2d 53

CO) 21
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563, 127 S. Ct. 1955, 1974,
167 L. Ed. 2d 929 (2007)... ieee cccceccceceneceescaeceeeseesuceescessuesereccecs 6
Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.), cert. denied, 469 U.S. 845,
105 S. Ct. 156, 83 L. Ed. 2d 93 (1984). ooo eee cceccecc ecu cceceecceceecccccs 17
Bier v. Fleming, 717 F.2d 308, 311 (6th Cir. 1983), cert. denied, 465 U.S.
1026, 79 L. Ed. 2d 686, 104 S. Ct. 1283 (1984). 00. eeececcccccceeccececees 16

Birrell v. Brown, 867 F.2d 956, 959 (6th Cir. 1989)...0...ccccccceeeccceeeeeees 17

Blair v Checker Cab Co, 219 Mich. App. 667, 674; 558 N.W.2d 439
(1996)... cece eee eee cess eeseesaseveuste tesserae terse biastiereeseseebeeseccc. 19

Blum v. Yaretsky, 457 U.S. 991, 1004, 73 L. Ed. 2d 534, 102 S. Ct. 2777
(1982)... .eeeeccescccesseecerseecceeceseecistevesetstsseettteieeeteees cece. 16

Bob Tatone Ford, Inc. v Ford Motor Co., 140 F. Supp. 817, 823 (S.D. Ohio
ZO00). 2. cece eeecceeccceeeceeseceeeeeceeececasseeevessusseesueeesauesunscuereccuterereey 9

Burton v. Wilmington Parking Auth., 365 U.S. 715, 721-26, 6 L. Ed. 2d 45,
81S. Ct. 856 (1961)... cece ccesenescuceceeucens os Bice eeesesceasevesuoss 15
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.227 Filed 09/11/20 Page 11 of 36

Bynum v Michigan State University, 117 F. R. D. 94, 97 (W.D. Mich.
LOBT) ec eccceecc nec eeecseseneceeteeeeeeeseeeeseuscersauetaesenestetesansecsencereenss 22

Center for Bio-Ethical Reform, Inc., v. City of Springboro, 477 F.3d 807,
832 (6th Cir. 2007) (quoting Vakilian v. Shaw, 335 F.3d 509, 518 (6th Cir.

2003)... ccc sec eeesecseeceeeeeeeeeeuseesesseeeeceeeaseesaeseeetuuseceeseceseccce. li
Cousineau v Ford Motor Co, 140 Mich. App. 19, 22; 363 N.W.2d 72]
(1985)... cee ceca eens ceeeeeaesusseesurenseaseeseustatecuecenreeceserccsce 19
Dennis v. Sparks, 449 U.S. 24, 27-32, 101 S. Ct. 183, 66 L. Ed. 2d 185
(1980)... eee eec cece eesa eee seueceseneeeesteetea stan ete ten bbepebebee ccc. 14
Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)... cece cece cece 6

Eidson v. State of Term. Dep't of Children's Servs., 510 F.3d 631, 634 (6th
01200 6

Ellison v. Garbarino, 48 F.3d 192, 195 (6th Cir. 1995)... ceeecce cece eee 14

Engquist v. Oregon Dep't of Agr., 553 U.S. 591, 611, 128 S. Ct. 2146, 170
L, Ed. 2d 975 (2008) (Stevens, J., dissenting) (quoting Collins v. Harker
Heights, 503 U.S. 115, 119-20, 112 S. Ct. 1061, 117 L. Ed. 2d 261

(L992). cess ccceecsenecceeeeeeeeeesseceveessve setae setuessesuseieneccenseesecccce, 13
Fenestra, Inc v Gulf American Land Corp, 377 Mich 565, 593; 141 NW2d
36 (1966)... cece ee ccceeeeceeeceeeseaeseeeeeuseeeeseessaueetuesenererenecereccccce. 19

Flagg Bros. v. Brooks, 436 U.S. 149, 155-56, 98 S. Ct. 1729, 56 L. Ed. 2d
185 (1978)... cece cece eeeeeceeteeeeeeeessueteesecaenetaetaesticsenenecerseeecee. 14
Friedman v Dozorc, 412 Mich. 1, 46; 312 N.W.2d 585 (1981)............6.. 20
Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000))........ ees eeee 6

Health Call v Atrium Home & Health Care Servs, 268 Mich App 83, 90; 706
NW2d 843 (2005)... o.oo cee ceccc ees cecccuecaucecueceseseeueseueseneeeececeees 18

Jackson v. Metropolitan Edison Co., 419 U.S. 345, 352, 42 L. Ed. 2d 477,
95S. Ct. 449 (1974) cess cccaeecescaeseessacecuesstneeesenscessccen 16
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.228 Filed 09/11/20 Page 12 of 36

Jones v. Duncan, 840 F.2d 359, 361-62 (6th Cir. 1988)......0..cccc esc eseeees 14

Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995), cert. denied,
517 U.S. 1220, 134 L. Ed. 2d 949, 116 S. Ct. 1848 (1996)... ceeec cece 9

Knox County Ed. Assn. v. Knox County Bd. of Ed., 158 F.3d 361, 376 (6th
Cir. 1998), cert. denied, 528 U.S. 812, 120 S. Ct. 46, 145 L. Ed. 2d 41

(1999)... ieee cece ececeneeeecesceesencuesasaesusseseecneseeseaseuneteccrcercasnness 8
Lakeshore Community Hosp v Perry, 212 Mich. App. 396, 401; 538 N.W.2d
24 (1995)... ice cee eee neeeessececeeeseececeeesuseaseesaseusenereceeeesersereess 18

Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 930, 102 S. Ct. 2744, 73 L.
Ed. 2d 482 (1982)... ceecccccccccuscecuecevecercuecsaettascuesereeereecees 14
Magid v Oak Park Racquet Club Assocs, Lid, 84 Mich App 522, 529; 269
NW2d 661, lv den 404 Mich 805 (1978)... 0... ccc eccesceeccesceccuscuscecces 19
Uniproprop, Inc, v Morganroth, 260 Mich. App. 442, 447; 678 N.W.2d 638
OL) 19
United Broth. of Carpenters & Joiners of America, Local 610 vy. Scott, 463
U.S. 825, 834, 77 L. Ed. 2d 1049, 103 S. Ct. 3352 (1983)......ceeccece cece 12

United States v. Price, 383 U.S. 787, 794 n.7, 86 S. Ct. 1152, 16 L. Ed. 2d
267 (1966). 0... e cece ec eee cecceecce eee ccseueaseesneeueressusteesepsseteneceeeeeses 14
Weiner v. Klais and Co., Inc., 108 F.3d. 86, 88 (6th Cir. 1997)... cece 9

West v. Atkins, 487 U.S. 42, 49-50, 101 L. Ed. 2d 40, 108 S. Ct. 2250
(1988)... eececeeccesseeecssecsscasecevevcesuessseeeseseatsesstevesttestecececees. 15

RULES OF CIVIL PROCEDURE

Fed, R. Civ. P. 8A) (2) 0.0. ccc cccccccccccucuccccvaencaeeesececteseseucacitsenenceccccss 6
STATUTES

42 ULS.C. 198503). 0. cccecceccccccncueucecececussstataverseusnreneeserceces 1]
AZ USC, 1983.0. cccccnecncevsscncceeaseseasuneuesasseesavensseceecens 13
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.229 Filed 09/11/20 Page 13 of 36

28 U.S.C. 1983.0. ccc ec ec ec ecteaesneeeeeeaeeeateutenneneneesgeres be bbeeeeees 17
28 U.S.C. 1927... ccc cece nce eee een esa ee cenecevceserseeasanesteseeeseeeees 22

Vili
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.230 Filed 09/11/20 Page 14 of 36

INTRODUCTION

Plaintiffs are the entity owner of a hotel property in the City of
Southfield and the individual sole member of that entity. Plaintiffs have
sued these Defendants, a law firm and two of its attorneys, solely because
they represented the City of Southfield in matters adverse to the entity
Plaintiff. Because Plaintiffs’ claims are clearly frivolous and factually
unsupported, these Defendants have already sent a Rule 11 letter to
Plaintiffs’ counsel.

Plaintiffs’ complaint fails to allege a single act or omission on the part
of these Defendants, let alone any act or omission that gives rise to a
cognizable claim. For the reasons set forth below, all of Plaintiffs’ claims
against these Defendants should be dismissed with prejudice.

STATEMENT OF FACTUAL ALLEGATIONS

I. The parties and the subject property.

Plaintiff Shefa LLC (“Shefa”) is the owner of real property located at
16400 J.L. Hudson Drive, Southfield, Michigan, 48075 (the “Property”).
Formerly operating at the Property was a hotel known as the Michigan Inn,

and, later, the Plaza Hotel (collectively, the “Hotel’”). (Complaint, 14’).

 

' Unless otherwise indicated, all future paragraph citations refer to the Complaint in this

matter.
1
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.231 Filed 09/11/20 Page 15 of 36

Shefa acquired the Property in 2009. (Exhibit B to the Complaint, p 1)’.
The Hotel at the Property closed in 2010. (4 15). Plaintiff Sydney Elhadad
(“Elhadad”) is the owner of Shefa. (45).

Plunkett Cooney P.C. is a Michigan law firm. (910). Defendants
Douglas C. Bernstein (“Bernstein”) and Patrick Lannen (“Lannen”) are
attorneys affiliated with Plunkett Cooney P.C. (9 11, 12)° Plunkett
Cooney’s only connection to Plaintiffs is through the legal services it
provided to the City of Southfield relative to Shefa and the Property. (J 52).
Co-Defendants are the City of Southfield, the Southfield Downtown
Development Authority (“DDA”) and Al Aceves, the executive director of
the DDA. (4 6-8).*

It. Shefa’s Bankruptcy.

Not having paid any real estate taxes for the Property since 2004,
Shefa (but not Elhadad) filed a Chapter 11 bankruptcy proceeding in the
United States Bankruptcy Court, Eastern District of Michigan, Case No. 14-
42812 in 2014 (the “Bankruptcy Case”). (4 16). An order confirming

debtor’s combined disclosure statement and plan, as amended and granting

 

* Citations to exhibits A-E refer to the exhibits attached to Plaintiffs’ Complaint in this
matter.
3 Collectively, Plunkett Cooney P.C., Douglas C. Bernstein and Patrick Lannen will be
referred to as “Plunkett Cooney”.
‘Collectively, the City of Southfield, the DDA, and Al Aceves shall be referred to as the
“Southfield Defendants”.

2
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.232 Filed 09/11/20 Page 16 of 36

final approval to disclosure statement (“Confirming Order”) was entered in
the Bankruptcy Case on February 19, 2016. (4 17; Exhibit A). Among the
relevant provisions of the Confirming Order were:
e Shefa was obligated to pay $1.8 million to the Oakland
County Treasurer for pre-petition water and sewerage charges

(Exhibit A, 4 5a).

° Shefa was also obligated to pay to the Oakland County
Treasurer 2014 and 2015 taxes totaling $144,908.12 (Exhibit A,

{| Sb, c).

e Shefa granted a deed to the City to be held in escrow and
released upon an “Event of Default”. (Exhibit A, §5f).

e Shefa provided a first priority mortgage to Southfield.
(Exhibit A, { 5i).

° Shefa was to obtain site plan approval for its proposed
project at the Property within 180 days of the effective date of
the plan. (Exhibit A, J 5a).
The Bankruptcy Case was closed on February 6, 2017. (Exhibit B, p 1).
When Shefa violated the terms of the Confirming Order, the City of
Southfield, represented by Plunkett Cooney, brought a motion to compel
confirmation of the confirmed claim of reorganization, seeking a deed to the
Property. On December 22, 2017, the Court entered an order denying

Southfield’s motion, finding no “Event of Default” under the Confirming

Order. (§[ 23, Exhibit B). Southfield appealed that order and, on February
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.233 Filed 09/11/20 Page 17 of 36

27, 2019, the Federal District Court affirmed the Bankruptcy Court’s
December 22, 2017 ruling. (§ 24, Exhibit C).
III. The State Court case.

In 2019, the City of Southfield filed a lawsuit in Oakland County
Cireuit Court, Case No. 19-175286-CZ, asserting claims against Shefa and
two other entities (but not Elhadad) for: (1) declaratory relief, asking the
Court to declare the Hotel at the Property a “dangerous building” and a
“nuisance”; (2) appointment of a receiver; and (3) judicial foreclosure (the
“State Case”, Exhibit E). On September 12, 2019, the state court issued an
opinion and order granting Shefa’s summary disposition motion and denying
Shefa’s request for sanctions against the City of Southfield and Plunkett
Cooney. (Exhibit E, pp 11-12). The City of Southfield has appealed the
granting of Shefa’s motion for summary disposition to the Michigan Court
of Appeals. (4 39).

ARGUMENT
I. The claims against Plunkett Cooney.

On April 27, 2020, Plaintiffs filed a 255-paragraph, 15-count,

somewhat incomprehensible complaint against Defendants. Based solely on

Plunkett Cooney’s representation of the Southfield Defendants, Plaintiffs
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.234 Filed 09/11/20 Page 18 of 36

have “shotgunned” the following overlapping, redundant claims against
Plunkett Cooney:

e violation of 42 USC 1985(3) (Count III)

° conspiracy to violate 42 USC 1983 (Count IV)

° conspiracy to interfere with livelihood (Count V)

e conspiracy to violate 42 USC 1985(3) (Count VI)

° common law conspiracy (Count VID)
e concert of action (Count VIII)
e malicious prosecution (Count [X)

e violation of 28 USC 1927 (Count X)
e deprivation of property interest under the Fifth and Fourteen
Amendments (Count XIV)°
e 14" amendment violation Count (Count XV)
While Plaintiffs seek court costs and attorney fees under 42 U.S.C. 1988 in
Count XIII, they have not pled a separate cause of action in Count XIII.
In summary, Plaintiffs have expressly alleged against Plunkett

Cooney five conspiracy claims (Counts III, IV, V, VI and VII), concert of

 

° Counts III and VI are clearly duplicative, because 42 U.S.C. 1985(3)
provides a cause of action for certain conspiracies.

° Because 42 U.S.C. 1983 provides for a cause of action based on
deprivation of constitutional protections, Counts XIV and XV are subsumed

within Count IV.
5
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.235 Filed 09/11/20 Page 19 of 36

action (Count VII), malicious prosecution (Count IX) and several claims
based upon alleged violations of federal law (Counts III, IV, X, XIII and
XV). Plaintiffs vaguely claim unspecified “[flinancial/economic damages”
and other noneconomic damages. (4 255).

Il. Plaintiffs have failed to sufficiently plead any of their claims.

A complaint must contain a "short and plain statement of the claim
showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). A
complaint must contain facts sufficient to "state a claim to relief that is
plausible on its face” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563, 127
S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007). "A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged."
Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868
(2009).

The court "need not accept as true legal conclusions or unwarranted
factual inferences." Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.
2007), quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir.
2000)). "[L]egal conclusions masquerading as factual allegations will not
suffice.” Eidson v. State of Term. Dep't of Children's Servs., 510 F.3d 631,

634 (6th Cir. 2007).
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.236 Filed 09/11/20 Page 20 of 36

In Plaintiffs’ complaint, prior to the recitation of 15 alleged causes of
action, Plaintiff's “General Allegations” are set forth in 61 paragraphs,
paragraphs 13-73. Only paragraph 52 expressly alleges anything as to
Plunkett Cooney:

52. Pursuant to MCL 125.1660, PA 197 of 1976, the

instrumentality of the malicious prosecution and condemnation

and/or inverse condemnation are Defendants Plunkett,

Bernstein and Lannen.

MCL 125.1660 does not exist.

Within the causes of action, Plaintiffs claim co-Defendants’
unspecified actions “have been perpetuated by” Plunkett Cooney (§f
120,145), Plunkett Cooney at all times acted as agents of the City of
Southfield (ff 159, 168, 176), all Defendants conspired with each other
(9168, 176), and all Defendants worked in concert (99190, 209). Other
than those vague allegations, there are no factual assertions of specific acts
or omissions taken by Plunkett Cooney that give rise to any cause of action.

“To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to 'state a claim to relief that is plausible on
its face.”” Ashcroft, 556 U.S. at 678 , citing Twombly, 550 U.S. at 570. A
"formulaic recitation of the elements of a cause of action will not do."

Twombly, 550 U.S. at 555. A complaint does not suffice if it tenders

“naked assertion[s]’ devoid of ’further factual enhancement’”. Ashcroft,

7
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.237 Filed 09/11/20 Page 21 of 36

556 U.S. at 678, quoting Twombly, 550 U.S. at 557.

In the complaint in this case, Plaintiffs fail to allege any specific act or
omission that gives rise to a claim against Plunkett Cooney. Plaintiffs have
failed to allege any specific improper court filing by Bernstein or Lannen; at
best, Plaintiffs have alleged that Plunkett Cooney (collectively) represented
the City of Southfield in matters adverse to Shefa and in which Shefa
prevailed. Although Plaintiffs assert the City of Southfield asserted claims
against both Shefa and Elhadad (see § 64), the exhibits attached to Plaintiffs’
complaint clearly indicates Elhadad was not a named party in the
Bankruptcy Case or State Case. (See Exhibits A-C, E). In other words,
Plaintiffs’ complaint does not even purport to allege any acts or omissions
targeting Elhadad.

Legal services performed by a law firm and its attorneys — even in
unsuccessful matters — do not give rise to causes of action by the adverse
party. Plaintiffs have failed to state any claim upon which relief can be
granted.

Il. Plaintiffs claims are barred under the principles of res judicata.

Res judicata prevents the re-litigation of claims that were actually
litigated in the prior action and claims that could have been litigated in that

lawsuit. Knox County Ed. Assn. vy. Knox County Bd. of Ed., 158 F.3d 361,
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.238 Filed 09/11/20 Page 22 of 36

376 (6th Cir. 1998), cert. denied, 528 U.S. 812, 120 S. Ct. 46, 145 L. Ed. 2d
41 (1999). The federal law of res judicata will bar a claim if the following
elements are present: (1) a final decision on the merits by a court of
competent jurisdiction; (2) a subsequent action between the same parties or
their privies; (3) the claim in the subsequent action which was litigated or
which should have been litigated in the prior action; and (4) an identity of
the causes of action. See Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th
Cir. 1995), cert. denied, 517 U.S. 1220, 134 L. Ed. 2d 949, 116 S. Ct. 1848
(1996). Res judicata or claim preclusion prevents the re-litigation of "claims
actually litigated as well as claims that could have been litigated." Knox
County Ed. Assn., 158 F.3d at 376. For purposes of the third element, a
claim should have been brought in an earlier lawsuit, if it could have been
brought therein. Bob Tatone Ford, Inc. v Ford Motor Co., 140 F. Supp. 817,
823 (S.D. Ohio 2000).

Shefa moved for “summary disposition and sanctions” in the State

Case on August 14, 2019. (Exhibit 1, motion excluding exhibits’). Relative

 

” Generally, "matters outside of the pleadings are not to be considered by a

court in ruling on a... motion to dismiss." Weiner v. Klais and Co., Inc.,

108 F.3d. 86, 88 (6th Cir. 1997). However, the Court may "consider other

materials that are integral to the complaint, are public records, or are

otherwise appropriate for the taking of judicial notice." Ashland, Inc. v.

Oppenheimer & Co., 648 F.3d 461, 467 (6th Cir. 2011) (internal quotation
g
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.239 Filed 09/11/20 Page 23 of 36

to the request for sanctions, Shefa stated in part:

Plaintiff [City of Southfield] is well aware or should be aware
through counsel, that the law does not support its position and
this lawsuit is legally barred. Yet Plaintiff has chosen to move
forward with this litigation regardless of the fact that Plaintiff’s
position is in contravention to the law. Both Plaintiff and its
counsel can — and should -- be sanctioned.

(Exhibit 1, pp 18-19). On September 12, 2019, the state court issued an
opinion and order granting Shefa’s summary disposition motion and denying
Shefa’s request for sanctions against the City of Southfield and Plunkett
Cooney. Summarizing its reasoning, the state court indicated:

The mere fact that a court rejects the legal position of a party

does not mean that the party’s claim was frivolous. Kitchen y

Kitchen, 465 Mich 654, 663; 641 NW2d 245 (2002). In cases

such as this where there is no case law directly on point and the

resolution turned on complex jurisdictional considerations, this

court cannot say that Plaintiff's argument was devoid of legal

merit and frivolous. Sanctions are denied. (Exhibit E, p 11).

In both the Bankruptcy Case and State Case, Shefa had an opportunity
to scek sanctions against both the Southfield Defendants and Plunkett

Cooney. The Court expressly rejected the request for sanctions in the State

Case. Res judicata precludes Plaintiffs from seeking sanctions against

 

marks and citation omitted). Plaintiffs’ motion in the State Case satisfies

each of these alternative conditions for consideration.
10
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.240 Filed 09/11/20 Page 24 of 36

Plunkett Cooney in this third matter,

IV. Plaintiffs have failed to plead any facts supporting a claim against
Plunkett Cooney under 42 U.S.C. 1985 (3). Counts III and VI
should be dismissed.

Counts IT is titled “Violations of 42 USC 1985(3)”, and Count VI is

titled “Violation Of USC Conspiracy”. On its face, 42 U.S.C. 1985 (3)

provides for a cause of action when “two or more persons” “conspire” to

deprive an individual of certain rights. Counts III and VI are clearly
duplicative.
In order to establish a claim that Defendants conspired to violate their

civil rights under 42 U.S.C. 1985(3), Plaintiffs must demonstrate "(1) a

conspiracy; (2) for the purpose of depriving, either directly or indirectly, any

person or class of persons of the equal protection of the laws, or of equal
privileges or immunities of the laws; (3) an act in furtherance of the
conspiracy; (4) whereby a person is either injured in his person or property
or deprived of any right or privilege of a citizen of the United States."
Center for Bio-Ethical Reform, Inc., v. City of Springboro, 477 F.3d 807,

832 (6th Cir. 2007) (quoting Vakilian v. Shaw, 335 F.3d 509, 518 (6th Cir.

2003)). The complaint must "allege both a conspiracy and some class-based

 

* Tronically, relying on res judicata, Shefa argued in the State Case that the
court decisions in the Bankruptcy Case (Exhibits B, C) barred the City of

Southfield’s claims in the State Case. (Exhibit 1, pp 13-16).
11
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.241 Filed 09/11/20 Page 25 of 36

discriminatory animus behind the conspirators’ action," Id. (Internal
quotation and additional citations omitted). The complaint "must be pled
with some degree of specificity and...vague and conclusory allegations
unsupported by material facts will not be sufficient to state such a claim."
id., (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987)).
A section 1985(3) claim also requires that there be some racial or other
class-based invidiously discriminatory animus behind the conspirators’
action. See United Broth. of Carpenters & Joiners of America, Local 610 v.
Scott, 463 U.S, 825, 834, 77 L. Ed. 2d 1049, 103 S. Ct. 3352 (1983),

Here, Plaintiffs’ complaint is the prototype of a pleading alleging
“vague and conclusory allegations unsupported by material facts.” In Count
III, only paragraph 120 of the complaint references Plunkett Cooney, stating
that the actions of the Southfield Defendants “have been perpetuated by the
added participants of Plunkett, Bernstein and Lannen by virtue of their
actions as a driving force to deprive Plaintiffs of their rights...” In Count
VI, only paragraph 168 of the complaint references Plunkett Cooney, stating
in conclusory fashion, the Southfield Defendants and “Plunkett, Bernstein
and Lannen formed a conspiracy...” Because they have alleged only
conclusory allegations, Plaintiffs have not sufficiently pled a claim under 42

U.S.C. 1985(3).

12
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.242 Filed 09/11/20 Page 26 of 36

Vv. Plunkett Cooney cannot be held liable under 42 U.S.C 1983
because it is not a state actor. Additionally, Plaintiffs have not
alleged any individual acts by Bernstein or Lannen. Counts IV.
XIV and XV should be dismissed.”

Count VI, purportedly asserting claims under 42 U.S.C. 1983, is pled
against all Defendants. Only paragraph 145 refers to Plunkett Cooney,
stating:

That the aforementioned actions by these Defendants have been

perpetuated by the added participants of Plunkett Cooney and

Berstein by virtue of their actions as a driving force to deprive

Plaintiffs of their rights...

Plaintiffs’ sole conclusory allegation against Plunkett Cooney is insufficient

as a matter of law.

A. Plunkett Cooney is not a state actor that may be held liable under
42 U.S.C. 1983.

42 U.S.C. 1983 provides in relevant part:
Every person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory or the
District of Columbia, subjects, or causes to be subjected, any

 

* In Counts IV, XIV and XV , Plaintiffs purport to assert claims under the
Fifth and Fourteenth Amendments (see J 146, 148, 245 and 248-251), but
only Count IV invokes 42 U.S.C. 1983. The Fourteenth Amendment does
not create a private right of action; instead, "§ 1983 provides a cause of
action for all citizens injured by an abridgement of th[e] protections" set
forth in "the Equal Protection and Due Process Clauses of the Fourteenth
Amendment." Engquist v. Oregon Dep't of Agr., 553 U.S. 591, 611, 128 S.
Ct. 2146, 170 L. Ed. 2d 975 (2008) (Stevens, J., dissenting) (quoting Collins
v. Harker Heights, 503 U.S. 115, 119-20, 112 S. Ct. 1061, 117 L. Ed. 2d 261
(1992)). The arguments in this section apply to Counts IV, XIV and XV.

13
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.243 Filed 09/11/20 Page 27 of 36

citizen of the United States or other person within the

jurisdiction thereof to the deprivation of any rights, privileges,

or immunities secured by the Constitution and laws, shall be

liable to the party injured in an action at law, suit in equity, or

other proper proceeding for redress, except that in any action

brought against a judicial officer for an act or omission taken in

such officer’s judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory

relief was unavailable.
42 U.S.C. 1983 provides relief for a plaintiff that has been deprived of a
federal statutory or constitutional right by a person acting under the color of
state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155-56, 98 S. Ct. 1729, 56 L.
Ed. 2d 185 (1978). This "under the color of state law” requirement of 42
U.S.C. 1983 is the equivalent of the "state action" requirement for violations
of the Fourteenth Amendment Due Process clause. United States v. Price,
383 U.S. 787, 794 n.7, 86 S. Ct. 1152, 16 L. Ed. 2d 267 (1966). When filing
a claim for a violation of the Due Process clause, a plaintiff must allege
some form of state action because the Due Process clause “protects
individuals only from governmental and not from private action." Lugar v.
Edmondson Oil Co., Inc., 457 U.S. 922, 930, 102 S. Ct. 2744, 73 L. Ed. 2d
482 (1982). A person qualifies as a state actor only if his actions are fairly
attributable to the state. Ellison v. Garbarino, 48 F.3d 192, 195 (6th Cir.
1995). Private actors may be liable under 42 U.S.C. 1983 if they conspire

with state actors to violate civil rights. Lugar, 457 U.S. at 941; Dennis v.

14
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.244 Filed 09/11/20 Page 28 of 36

Sparks, 449 U.S. 24, 27-32, 101 S. Ct. 183, 66 L. Ed. 2d 185 (1980).

Under 42 U.S.C. 1983, a plaintiff must allege that he was deprived of
a right secured by the Federal Constitution or laws of the United States by a
person acting under color of state law. See Jones v. Duncan, 840 F.2d 359,
361-62 (6th Cir. 1988). The principal inquiry in determining whether a
private party's actions constitute "state action" under the fourteenth
amendment is whether the party's actions may be "fairly attributable to the
state." See Lugar v. Edmondson Oil Co., 457 U.S. 922, 937, 73 L. Ed. 2d
482, 102 S. Ct. 2744 (1982). The Supreme Court has set forth three tests to
determine whether the challenged conduct may be fairly attributable to the
state in order to hold the defendants liable under section 1983. These tests
are: (1) the public function test, West v. Atkins, 487 U.S. 42, 49-50, 101 L.
Ed. 2d 40, 108 S. Ct. 2250 (1988); Flagg Bros. v. Brooks, 436 U.S. 149,
157, 56 L. Ed. 2d 185, 98 S. Ct. 1729 (1978); (2) the state compulsion test,
Adickes v. S. H. Kress & Co., 398 U.S. 144, 170, 26 L. Ed. 2d 142, 90 S. Ct.
1598 (1970); and (3) the symbiotic relationship or nexus test, Burton v.
Wilmington Parking Auth., 365 U.S. 715, 721-26, 6 L. Ed. 2d 45, 81 S. Ct.
856 (1961).

Plaintiffs have not alleged, and cannot establish, that Plunkett Cooney

is a state actor under the public function test. The public function test

15
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.245 Filed 09/11/20 Page 29 of 36

requires that the private entity exercise powers which are traditionally
exclusively reserved to the state, such as holding elections, F lagg Bros., 436
U.S. at 149, or eminent domain, see Jackson v. Metropolitan Edison Co.,
419 US. 345, 352, 42 L. Ed. 2d 477, 95 S. Ct. 449 (1974). With regard to
this case, providing legal services to a client in court proceedings has not
been a power which has traditionally been exclusively reserved to the state.

Plaintiffs have not alleged and cannot establish that Plunkett Cooney
was a State actor under the state compulsion test. The state compulsion test
requires that a state exercise such coercive power or provide such significant
encouragement, either overt or covert, that in law the choice of the private
actor is deemed to be that of the state. See Blum v. Yaretsky, 457 U.S. 991,
1004, 73 L. Ed. 2d 534, 102 S. Ct. 2777 (1982); Bier v. Fleming, 717 F.2d
308, 311 (6th Cir. 1983), cert. denied, 465 U.S. 1026, 79 L. Ed. 2d 686, 104
S. Ct. 1283 (1984). More than mere approval or acquiescence in the
initiatives of the private party is necessary to hold the state responsible for
those initiatives. Blum, 457 U.S. at 1004.

Here, although the City of Southfield retained Plunkett Cooney, a
Michigan professional corporation (9 10), to render legal services in the
Bankruptcy Case and State Case, nothing in the record suggests that the City

of Southfield exercised such coercive power or provided such

16
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.246 Filed 09/11/20 Page 30 of 36

encouragement as to make Plunkett Cooney’s lawyering state action.

Nor can plaintiff establish that defendant was a state actor under the
symbiotic relationship test. Under the symbiotic relationship or nexus test,
the action of a private party constitutes state action when there is a
sufficiently close nexus between the state and the challenged action of the
regulated entity so that the action of the latter may be fairly treated as that of
the state itself. See Jackson, 419 U.S. at 351; Burton, 365 U.S. at 724-25.
Merely because a business is subject to state regulation does not by itself
convert its action into state action. Jackson, 419 U\S. at 350. Rather, it must
be demonstrated that the state is intimately involved in the challenged
private conduct in order for that conduct to be attributed to the state for
purposes of section 1983. See Bier, 717 F.2d at 311.

Here, again, Plunkett Cooney’s rendition of legal services — even to a
municipality — does not satisfy the nexus test.

B. Plaintiffs have not alleged any individual acts by Bernstein or
Lannen.

To establish 28 U.S.C. 1983 claims against the individual Plunkett
Cooney defendants, Bernstein and Lannen, Plaintiffs must plead and
establish that each of the defendants personally condoned, encouraged or
participated in conduct that violated their rights. Birrell v. Brown, 867 F.2d

956, 959 (6th Cir. 1989) (citations omitted); see also, Bellamy v. Bradley,

17
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.247 Filed 09/11/20 Page 31 of 36

729 F.2d 416, 421 (6th Cir.), cert. denied, 469 U.S. 845, 105 S. Ct. 156, 83
L. Ed. 2d 93 (1984). Plaintiffs’ complaint is absolutely void of any such
allegations.

VI. There exists no recognized cause of action under Michigan law for
conspiracy to interfere with livelihood. Count V should be
dismissed.

Plaintiff alleges in Count V conspiracy to interfere with livelihood
against Aceves, Bernstein and Lannen, but, again, Plaintiffs allege no
specific acts or omissions on the part of Bernstein and Lannen.
Additionally, while Michigan recognizes causes of action for tortious
interference with a business relationship (see., e.g., Lakeshore Community
Hosp v Perry, 212 Mich. App. 396, 401; 538 N.W.2d 24 (1995)) and
tortious interference with a contract (see, e.g., Health Call v Atrium Home &
Health Care Servs, 268 Mich App 83, 90; 706 NW2d 843 (2005), Michigan

law does not recognize a cause of action for interference with livelihood.

VII. Counts V and VII fail because the Complaint fails to allege the
necessary elements of a conspiracy.

Count V is for “conspiracy to interfere with livelihood”, and Count
VII is for “common law conspiracy”. While Plaintiffs allege “two or more
overt acts against Plaintiffs” (4 175), Plaintiffs fail to allege any specific acts
or omissions by Plunkett Cooney.

"A conspiracy is a combination of two or more persons, by some

18
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.248 Filed 09/11/20 Page 32 of 36

concerted action, to accomplish a criminal or unlawful purpose, or to
accomplish a purpose not unlawful by criminal or unlawful means."
Fenestra, Inc v Gulf American Land Corp, 377 Mich 565, 593; 141 NW2d
36 (1966) (emphasis added). An allegation of civil conspiracy, standing
alone, is not actionable, Magid v Oak Park Racquet Club Assocs, Ltd, 84
Mich App 522, 529; 269 NW2d 661, lv den 404 Mich 805 (1978). Concert
of action cannot be the tort or unlawful action underlying a conspiracy
claim. Cousineau v Ford Motor Co, 140 Mich. App. 19, 22; 363 N.W.2d
721 (1985).

An attorney acts as his client’s agent. Uniproprop, Inc, v
Morganroth, 260 Mich. App. 442, 447; 678 N.W.2d 638 (2004). Plaintiffs
claim Plunkett Cooney at all times acted as agents of the City of Southfield
(1 159, 168, 176). Plaintiffs cannot satisfy the “two or more” participants
requirement for a civil conspiracy because Plunkett Cooney and its principal,
City of Southfield, are considered a single “person” for purposes of
analyzing a civil conspiracy claim. See Blair v Checker Cab Co, 219 Mich.
App. 667, 674; 558 N.W.2d 439 (1996). Counts V and VII fail to state a

claim upon which relief can be granted.

19
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.249 Filed 09/11/20 Page 33 of 36

VIII. Plunkett_Cooney cannot be held liable for concert of action,
defeating Count VIII, because the complaint fails to allege that all
defendants acted tortiously pursuant to a common design, and
because Plaintiffs have failed to plead a valid underlying tort
claim.

A plaintiff may proceed on the theory of concert of action if he or she
can prove "that all defendants acted tortiously pursuant to a common
design". Abel v Eli Lilly & Co., 418 Mich 311, 338; 343 NW2d 164 (1984).
"Express agreement is not necessary, and all that is required is that there be a
tacit understanding.” Prosser, Torts (4th ed), § 46, p 292. Concert of action
cannot exist independently of an underlying tortious act. Cousineau, 140
Mich. App. At 22.

In the complaint in this case, Plaintiffs claim vaguely all Defendants
worked in concert (ff]185, 190 and 209), but they do not allege any facts
supporting this theory. Additionally, because Plaintiffs have not alleged an

underlying cognizable tort claim, the concert of action claim fails as a matter

of law.

IX. Plaintiffs’ claim for malicious prosecution fails because Plaintiffs

have failed to plead Plunkett Cooney acted with malice or they
incurred a special injury. Count [IX should be dismissed.

The tort of malicious prosecution is disfavored in Michigan. See, e.g.,
Friedman v Dozorc, 412 Mich, 1, 46; 312 N.W.2d 585 (1981) ("The cure for

an excess of litigation is not more litigation"). The elements of malicious

20
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.250 Filed 09/11/20 Page 34 of 36

prosecution under Michigan law are (1) the prior proceedings terminated in
favor of the plaintiff in the present case, (2) the plaintiff in the prior
proceeding lacked probable cause, and (3) malice, meaning that the plaintiff
in the prior proceeding had a purpose other than obtaining adjudication of
the claim asserted, /d., 412 Mich. at 48. In addition, a plaintiff asserting
malicious prosecution must establish that he or she suffered a "special
injury," meaning an "injury to one's fame (as by a scandalous allegation),
injury to one's person or liberty, and injury to one's property.” /d., 412 Mich.
at 33-34. A special injury must be an injury that would not necessarily occur
in all lawsuits alleging similar causes of action. Barnard v Hartman, 130
Mich. App. 692, 694-695; 344 N.W.2d 53 (1984).

In the complaint in this case, Plaintiffs have not pled that any claims
brought by Plunkett Cooney on behalf of Southfield lacked probable cause.
Additionally, in Count IX, Plaintiffs have claimed unspecified “damages” (4
191), but they have failed to plead a special injury. Elsewhere in the
complaint, Plaintiffs’ claim interference with their right to develop the
Property, but they fail to allege any injury to the Property. Count IX fails to

state a claim upon which relief can be granted.

21
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.251 Filed 09/11/20 Page 35 of 36

X. Plaintiffs’ claim under 28 U.S.C. 1927 fails as a matter of law.
Count X should be dismissed.

Count X is brought against only Bernstein and Lannen based on their
prior representation of the City of Southfield in the Bankruptcy Case and
State Case. (4 205).

It is clear from reviewing the case law discussing a claim under 28
U.S.C. 1927 that it authorizes a court to impose attorney fees against losing
counsel in the case before the court. See Bynum v Michigan State
University, 117 F. R. D. 94, 97 (W.D. Mich. 1987). There is simply no case
law recognizing a claim under 28 U.S.C. 1927 against attorneys for conduct
of the attorneys in other litigation, the sole basis of Plaintiffs’ claims. Count

X fails as a matter of law.

22
Case 2:20-cv-11038-TGB-EAS ECF No. 11, PagelD.252 Filed 09/11/20 Page 36 of 36

CONCLUSION

Wherefore, for the reasons set forth above, Defendants Plunkett

Cooney P.C., Douglas C. Bernstein and Patrick Lannen request that this

Court grant their motion to dismiss, and that this Court dismiss all claims

against them with prejudice.

Dated: September 11, 2020

Respectfully submitted,
LENNON LAW PLLC

/s/Edward G. Lennon

Edward G. Lennon (P42278)
Attorney for Defendants Plunkett
Cooney, P.C., Douglas C. Bernstein,
and Patrick Lannen

355 S. Old Woodward, Ste. 100
Birmingham, MI 48009

(248) 723-1276
elennon@lennonlawpllc.com

Proof of Service

I certify that on September 11, 2020, I electronicaily filed the
foregoing paper with the Clerk of the Court using the ECF system
which wilt send notification of such filing to all attomeys of record
herein at their respective addresses as disclosed on the pleadings.

Signature: /s,Catherine A. Conti

Catherine A. Conti

355 8. Old Woodward, Ste. 100
Birmingham, MI 48009

(248) 723-1276

cconti@lennonlawpllc.com

23
